Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/362,278 filed on 06/29/2021. Claims 1-20 have been examined and are pending herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. PG Pub 2015/0092771), in view of Labosco (U.S. PG Pub 2015/0288919).

Regarding claims 1 and 11, Patel teaches a media router (Fig. 1) for down-sampled video routing, comprising: a backplane including a plurality of backplane connections ([0007, 0022, 0024] backplane connections; Fig. 2; 
at least one input card, comprising: one or more input terminals to receive at least one high bandwidth video signal ([0023-0024] Cards 106 may include various types of cards. For example, some of the cards may be line cards 116, which include input ports or output ports for respectively receiving and transmitting data signals, or both input and output ports); 
at least one cross-point card ([0025]), comprising: one or more input ports coupled to the backplane to receive the video signal generated by the at least one input card ([0005, 0007, 0025, 0027, 0028] Line card 116a includes a line card crosspoint switch 124a with a plurality of switch terminals); one or more output ports coupled to the backplane to transmit video signal (Fig. 3); and a cross-point switch for routing the at least signal the one or more input ports and a designated output port, of the one or more output ports ([0050] In router 100, each controller 132 is coupled to each crosspoint switch 123 in the router and may instruct any crosspoint switch 123 to couple specific switch input terminals and switch output terminals within the crosspoint switch 123); 
at least one output card ([0023-0024]), comprising: one or more input ports coupled to the backplane to receive the at least one video signal from a cross-point card ([0050] Through one or more steps through crosspoint switches and through backplane connection 152, an input signal received at an input port 118 may be coupled to an output port 120 on the same or a different line card. In some embodiments, the crosspoint switches and the number of pairs of switch output terminals and switch input terminals coupled by backplane connections 152 may sufficient to allow any input port 118 to be coupled to any output port 120, possibly through a variety of different routes); 
one or more output ports for transmitting the at least one video signal ([0023-0024]).   

Patel fails to explicitly fails to teach the input card comprising a compression module to compress the a high bandwidth video signal to generate a low bandwidth video signal  and transmit the low bandwidth video signal to the backplane;
 and the least one cross-point card comprising coupled to the backplane to receive the low bandwidth video signal generated by the at least one input card  and transmitting to the output card; and the output card to receive the at least one low bandwidth video signal from a cross-point card; and a46comrp decompression module for converting the received low bandwidth video signal into a recovered high bandwidth uncompressed video signal; and transmitting the recovered high bandwidth uncompressed video signal.
In analogous art, Labosco teaches the input card comprising a compression module to compress the a high bandwidth video signal to generate a low bandwidth video signal  and transmit the low bandwidth video signal to the backplane ([0008] a first input port configured for receiving an uncompressed source video signal that is incompatible with a first of the plurality of video links, a compressor configured for compressing the uncompressed source video signal into a compressed video signal having a bandwidth lower than the bandwidth of the uncompressed source video signal).
Labosco further teaches the least one cross-point card comprising coupled to the backplane to receive the low bandwidth video signal generated by the at least one input card  and transmitting to the output card ([0140] switches; [0005] crosspoint matrix switcher).
Labosco further teaches the output card to receive the at least one low bandwidth video signal from a cross-point card; and a46comrp decompression module for converting the received low bandwidth video signal into a recovered high bandwidth uncompressed video signal; and transmitting the recovered high bandwidth uncompressed video signal ([0008] a second input port configured for receiving the compressed video signal that simulates an uncompressed video signal, a decompressor configured for decompressing the compressed video signal that simulates an uncompressed video signal into a decompressed video signal, and a second output port configured for transmitting the decompressed video signal through a second of the plurality of video links).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Patel, to include the teachings of Labosco, for the purpose of providing a system and method for extending the life of existing video equipment and cabling as new high resolution video formats emerge ([0006]).

	Regarding claims 2 and 12, Patel-Labosco teaches the media router of claim 1, wherein each of the one or more cross-point cards has a card bandwidth limit (Labosco [0006, 0021, 0151, 0178] bandwidth limitation).  


	Regarding claims 3 and 13, Patel-Labosco teaches the media router of claim 2, wherein the high bandwidth video signal has a bandwidth greater than the card bandwidth limit, and the low bandwidth video signal has a bandwidth less than or equal to the card bandwidth limit (Labosco [0184] The decompressor 416 decompresses the compressed input video data (created by and transmitted from the transmitter 104 to the switcher 106). As the decompressor 416 decompresses the compressed input video data, the overall output bandwidth from the decompressor 416 is greater than the bandwidth of the compressed input video data stream,; also [0008]).  

	Regarding claims 4 and 14, Patel-Labosco teaches the media router of claim 2, wherein the card bandwidth limit is approximately in a range of 3 Gbit/s to 3.5 Gbits/s (Labosco – [0144] HDMI input card).  

Regarding claims 5 and 15, Patel-Labosco teaches the media router of claim 1, further comprising a controller coupled to each of the at least one input card and the at least one output card, wherein the controller is configured to control a compression scheme of the at least one compression module in the at least one input card, and a decompression scheme of the at least decompression module in the at least one output card ([0005] The video routers include line cards and fabric cards coupled to a controller communication network. The line cards may include input ports or output ports or both for receiving and providing external video signals and other signals. The line cards and fabric cards include crosspoint switches and card controllers).  

	Regarding claims 6 and 16, Patel-Labosco teaches the media router of claim 5, wherein the compression scheme is a visually lossless video compression scheme (Labosco [0153] the compression type (lossless or lossy) is chosen based on a tradeoff between the image quality desired and the compression ratio necessary to fit the video data into a new video format).  

	Regarding claims 8 and 18, Patel-Labosco teaches the media router of claim 1, wherein the at least one high bandwidth video signal and the uncompressed video signal each comprise at least one of an SDI or an IP signal (Labosco [0204] high speed serial data).  

	Regarding claims 9 and 19, Patel-Labosco teaches the media router of claim 1, wherein the at least one input card is further configured to transmit the at least one low bandwidth video signal to at least one downstream device ([0224]).

	Regarding claims 10 and 20, Patel-Labosco teaches the media router of claim 1, wherein the at least one output card is configured to receive the compressed video from an upstream device ([0016] decompressing the compressed video signal that simulates an uncompressed video signal into a decompressed video signal, and transmitting, by the receiver, to the one or more displays).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. PG Pub 2015/0092771), in view of Labosco (U.S. PG Pub 2015/0288919), in further view of Gu (U.S. PG Pub 2014/0301462).
	Regarding claims 7 and 17, Patel-Labosco teaches the media router of claim 6, however fails to explicitly teach wherein the compression scheme comprises at least one of a JPEG XS, JPEG2000, HT-J2K, JPEG-LS, H.264/ MPEG-4 AVC and Dirac compression scheme.
	In an analogous art, Gu teaches wherein the compression scheme comprises at least one of a JPEG XS, JPEG2000, HT-J2K, JPEG-LS, H.264/ MPEG-4 AVC and Dirac compression scheme (table 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Patel-Labosco, to include the teachings of Gu, for the purpose of providing more lossless video compression rates ([0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421